UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

 

 

UNITED STATES OF AMERICA,

DECISION AND ORDER
v.
l:lS-CR-OOOSO EAW JJM
IVAN HERNANDEZ-HERNANDEZ,

Defendant.

 

The above-referenced defendant is charged in a one-count lndictment returned on
January 30, 2018, with unlawful reentry into the United States after having been deported,
in violation of 8 U.S.C. § l326(a). (Dkt. 5). This Court referred all pretrial matters in the
case to United States Magistrate Judge Jeremiah J. McCarthy pursuant to 28 U.S.C.
§ 636(b)(l)(A)-(B). (Dkt. 7).

On September 13, 2018, l\/Iagistrate Judge McCarthy issued a thorough Report and
Recommendation addressing the pretrial motions filed on behalf of the Government and
Defendant. (Dkt. 64). Speciflcally, Judge McCarthy recommended that this Court grant
the Govemment’s motion (Dkt. 62) to dismiss the lndictment Without prejudice, and deny
Defendant`s motion (Dkt. 63) to dismiss the lndictment With prejudice, Without prejudice
to Defendant’s right to seek that relief if he is re-prosecuted for the same conduct alleged

in this lndictment (Dkt. 64 at 2-6). Pursuant to Fed. R. Crim. P. 59(b)(2) and 28 U.S.C.

§ 63 6(b)(l)(C), the Government and Defendant had 14 days after being served a copy of
the Report and Recommendation to flle objections. No objections were filed.

The Court is not required to review de novo those portions of a report and
recommendation to which objections were not filed. Fed. R. Crim. P. 59(b)(2) (“Failure to
object in accordance with this rule waives a party’s right to review.”); see Molefe v. KLM
Royal Dutch Al`rlines, 602 F. Supp. 2d 485, 487 (S.D.N.Y. 2009) (to trigger the de novo
review standard, objections to a report “must be specific and clearly aimed at particular
findings in the magistrate judge’s proposal”).

Notwithstanding the lack of obj ections, the Court has conducted a careful review of
the Report and Recommendation as well as all related filings, and finds no reason to reject
or modify the Report and Recommendation of Magistrate Judge McCarthy. Therefore, the
Court accepts and adopts the Report and Recommendation. (Dkt. 64). For the reasons set
forth in the Report and Recommendation, this Court grants the Government’s motion (Dkt.
62) to dismiss the lndictment without prejudice, and denies Defendant’s motion (Dkt. 63)
to dismiss the lndictment with prejudice, without prejudice to Defendant’s right to seek

that relief if he is re-prosecuted for the same conduct alleged in this lndictment.

SO ORDERED.

 
   

 

EL§MFMLMD
tates District Judge

Dated: October l, 2018
Rochester, New York

